 

Exhibit 10.1

 



EQUITY PURCHASE AGREEMENT

 

This Equity Purchase Agreement (the “Agreement”) is made and entered into as of
March 15, 2017 between JAKKS Pacific, Inc., a Delaware corporation (the
“Company”), and Hongkong Meisheng Culture Company Ltd., a company incorporated
in Hong Kong (the “Investor”).

 

RECITALS:

 

A.The Investor desires to invest to US Dollars (“USD”) 19,311,200.00 (the
“Investment Amount”) in the Company’s Common Stock, par value $.001 per share
(“Common Stock”), at a per share purchase price equal to USD 5.275.

 

NOW, THEREFORE, the Company and the Investor hereby agree as follows:

 

1. Purchase and Sale.

 

(A) Subscription. Upon the terms and subject to the conditions set forth herein,
the Investor hereby subscribes for and agrees to purchase, and the Company does
hereby agree to sell to the Investor and deliver to the Investor 3,660,891
shares (the “Shares”) of the Company’s Common Stock for a per share purchase
price equal to USD 5.275 resulting in a total purchase price of USD
19,311,200.00 (the “Purchase Price”.)

 

(B) Closing and Payment. The closing of the purchase and sale of the Shares
(“Closing”) is subject to the following conditions (the “Investor Closing
Conditions”): the approval of the execution and delivery of this Agreement, the
Registration Rights Agreement and the consummation of transactions contemplated
hereby (including the appointment of the Investor’s nominee Mr. Xiaoqiang Zhao
(the “Nominee”) as a member of the Board of Directors of the Company (the
“Board”), provided the Director Background Condition (as hereafter defined) is
satisfied) by the shareholders of Meisheng Culture & Creative Corp., Ltd., the
parent company of the Investor (the “Investor Shareholder Approval”). The
Investor will give prompt notice to the Company of the satisfaction of the
Investor Closing Conditions. The Closing will occur within three (3) business
days after the date on which the Investor Closing Conditions and the Director
Background Condition are satisfied (the “Closing Date”) and on the Closing Date
the Investor will deliver the Purchase Price in USD to the Company by wire
transfer to the account designated by the Company.

 

(C) Share Certificates. Promptly after delivery of the Purchase Price the
Company (but in any event within one (1) business days thereafter) will instruct
its transfer agent to issue certificates to the Investor representing the
Shares. The certificates representing the Shares shall have been duly signed and
have endorsed thereon a legend in substantially the following form: “The Shares
represented by this Certificate have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”.) They may not be sold, offered
for sale, pledged or hypothecated in the absence of an effective Registration
Statement for the Shares under the Securities Act or an opinion of counsel
satisfactory to the Company that such registration is not required.”

 

(D) Registration Rights Agreement. Concurrently with the Closing, the Investor
and the Company shall execute a Registration Rights Agreement in the form
annexed (the “Registration Rights Agreement”.)

 



 1 

 

 

2. Representations and Warranties of the Investor. The Investor represents and
warrants as follows:

 

(A) Federal Securities Laws Matters. The Investor acknowledges that (i) the
Shares have not been registered under the Securities Act of 1933 (the
“Securities Act”); (ii) the Shares must be held indefinitely and the Investor
must continue to bear the economic risk of the investment therein, unless such
Shares are subsequently registered under the Securities Act, or an exemption
from such registration (including Rule 144 promulgated under the Securities Act,
“Rule 144”) is available; (iii) a restrictive legend shall be placed on the
certificate(s) representing the Shares as set forth above; and (v) a notation
shall be made in the appropriate records of the Company indicating that the
Shares are subject to restrictions on transfer.

 

(B)  Investor Status. (i) The Investor is an “accredited investor” as such term
is defined in Rule 501(a) promulgated under the Securities Act and (ii) (A) the
Investor's financial situation is such that the Investor can afford to bear the
economic risk of investing in the Company for an indefinite period of time, (B)
the Investor can afford to suffer complete loss of its investment in the Shares,
(C) the Investor's knowledge and experience in financial and business matters
are such that the Investor is capable of evaluating the merits and risks of the
Investor's investment in the Shares, and (D) the Investor understands and has
taken cognizance of all the risk factors related to the purchase of the Shares.

 

(C) Due Execution and Delivery. The Investor has duly executed and delivered
this Agreement and has executed, or will execute, the Registration Rights
Agreement; this Agreement and, when executed, the Registration Rights Agreement,
constitute legal, valid and binding obligations of the Investor, enforceable in
accordance with their respective terms; and, other than (i) the Investor
Shareholder Approval, (ii) any filing and/or disclosure may be required by the
China Securities Regulatory Commission and the stock exchange on which shares of
the parent company of the Investor are listed (the “Securities Filing”) and
(iii) filing with relevant Chinese authorities in respect of overseas investment
by a Chinese person (the “Overseas Investment Filing”), no consent, approval,
authorization, order, filing, registration or qualification of or with any
court, governmental authority or third person is required to be obtained by the
Investor in connection with the execution and delivery of this Agreement or the
Registration Rights Agreement, or the performance of the Investor's obligations
hereunder or thereunder.

 

(D) Purchase Entirely for Own Account. This Agreement is made with the Investor
in reliance upon the Investor’s representation to the Company, which by the
Investor’s execution of this Agreement Investor hereby confirms, that the Shares
to be purchased by Investor will be acquired for investment for Investor’s own
account, not as a nominee or agent, and not with a view to the distribution of
any part thereof, and that the Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, Investor further represents and warrants that the Investor does
not have any contract, undertaking, agreement or arrangement with any Person (as
hereafter defined) or any other third party to sell, transfer, pledge or grant
participations to such Person to any other third party, with respect to any of
the Shares.

 



 2 

 

 

(E) Certain Transactions. The Investor has not, during the seven (7) days prior
to the date of this Agreement, directly or indirectly traded in the Common Stock
or established any hedge or other position in the Common Stock or any security
(other than a broad-based market basket or index) that includes, relates to or
derives any significant part of its value from the Common Stock, that is
outstanding on the date of this Agreement and that is designed to or could
reasonably be expected to lead to or result in a direct or indirect sale, offer
to sell, solicitation of offers to buy, disposition of, loan, pledge or grant of
any right with respect to the Common Stock or other securities of the Company by
the Investor or any other Person. Such prohibited hedging or other transactions
would include, without limitation, effecting any short sale or having in effect
any short position (whether or not such sale or position is against the box and
regardless of when such position was entered into) or any purchase, sale or
grant of any right (including without limitation any put or call option) with
respect to the Common Stock or with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Common Stock.

 

(F) Acknowledgment Regarding Investor’s Purchase of Shares. The Investor is
acting solely in the capacity of arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby and thereby and as of the
date hereof, (i) the Investor is not an “affiliate” of the Company (as defined
in Rule 144), and (ii) the Investor is not a “beneficial owner” of more than 10%
of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act). Neither the Investor nor any of its affiliates (as such term is
defined below) own any Common Stock or other securities of the Company except
for: 1,578,647 shares of Common Stock.

 

(G) Further Representations by Foreign Investors. If the Investor is not a
United States person, the Investor hereby represents and warrants that he or she
or it has satisfied himself or herself or itself as to the full observance of
the laws of his or her or its jurisdiction in connection with any commitment,
understanding or agreement to purchase the Shares, including (a) the legal
requirements within his jurisdiction for the purchase of the Shares, (b) any
foreign exchange restrictions applicable to such purchase, and (c) any
governmental or other consents that may need to be obtained (other than (i) the
Investor Shareholder Approval, (ii) the Securities Filing, and (iii) the
Overseas Investment Filing). The Investor’s purchase and payment for, and its
continued beneficial ownership of the Shares, will not violate any applicable
securities or other laws of his or her or its jurisdiction. No governmental
authority or affiliate of any governmental authority has any direct or indirect
ownership or other beneficial interest in Investor or will have any direct or
indirect ownership or other beneficial interest in the Shares.

 

3. Representations and Warranties of the Company. The Company represents and
warrants as follows:

 

(A) Organization Form. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite power and authority to own or lease and operate its properties and
to carry on its business as now conducted and described in the SEC Reports (as
defined below).

 

(B) Authority. The Company has all requisite power and authority to enter into
and perform all of its obligations under this Agreement and to carry out the
transactions contemplated hereby, including all requisite power and authority to
issue the Shares. The Shares, when issued, delivered and paid for in accordance
with the terms hereof, will be duly and validly issued, fully paid and
non-assessable and free and clear of any mortgage, pledge, security interest,
encumbrance, deposit agreement, lien (statutory or otherwise) or charge of any
kind (including any agreement to give any of the foregoing, any conditional sale
or other title retention agreement). The holders of outstanding shares of Common
Stock are not entitled to statutory, preemptive or other similar contractual
rights to subscribe for shares of Common Stock; and no options, warrants or
other rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, securities of the
Company or equity interests in the Company are outstanding except as described
in the Company’s SEC Reports. The term “SEC Reports” means all documents and
other materials including the exhibits thereto and documents incorporated by
reference therein, filed by the Company or on its behalf under the Exchange Act.

 



 3 

 

 

(C) Actions Authorized. The Company has taken all corporate actions necessary to
authorize it to enter into and perform its obligations under this Agreement and
to consummate the transactions contemplated hereby.

 

(D) Due Execution and Delivery. The Company has duly executed and delivered this
Agreement and the Company has executed, or will execute, and the Registration
Rights Agreement; this Agreement constitutes a legal, valid and binding
obligation of the Company and, when executed, the Registration Rights Agreement
will constitute legal, valid and binding obligations of the Company, each
enforceable in accordance with their respective terms; and no consent, approval,
authorization, order, filing, registration or qualification of or with any
court, governmental authority or third person is required to be obtained by the
Company in connection with the execution and delivery of this Agreement, or by
the Company, other than the receipt by the Board of a satisfactory background
check regarding the Nominee (the “Director Background Condition”), and filing by
the Company of 15 days’ prior notice to the NASDAQ Stock Market of the issuance
of the Shares, in connection with the execution and delivery of the Registration
Rights Agreement or the performance of the Company's obligations hereunder or
thereunder. The Company will give prompt notice to Investor when the Director
Background Check is satisfied.

 

(E) No Conflicts. Neither the execution, delivery or performance of this
Agreement nor the consummation of the transactions contemplated hereby by the
Company will conflict with the (i) certificate of incorporation or by-laws of
the Company, (ii) any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation applicable
to the Company or its subsidiaries or injunction of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or (iii) result in any
breach of, or constitute a default under any contract, agreement or instrument
to which the Company is a party or by which it or any of its assets is bound,
except in the case of clauses (ii) and (iii) for such conflict, breach,
violation or default that would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the condition (financial or
otherwise), results of operations, business, properties, management,
consolidated financial position, stockholders’ equity or prospects of the
Company and its subsidiaries taken as a whole or the ability of the Company to
consummate the transactions contemplated by this Agreement on a timely basis (a
“Material Adverse Effect”).

 

(F) NASDAQ Stock Market Compliance. The Common Stock is registered pursuant to
Section 12(b) or Section 12(g) of the United States Securities and Exchange Act
of 1934 (the “Exchange Act”) and is listed or quoted on the NASDAQ Global Select
Market (the “Principal Market”), and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or de-listing the Common Stock from the Principal
Market, nor has the Company received any notification that the United States
Securities and Exchange Commission (the “SEC”) or the Principal Market is
contemplating terminating such registration or listing.

 



 4 

 

 

(G) SEC Reports. The Company has filed in a timely manner all SEC Reports that
the Company was required to file under the Exchange Act during the 36 months
preceding the date of this Agreement.

 

(H) Compliance with Law. The Company and its subsidiaries and all of their
respective properties and facilities are in compliance in all material respects
with all foreign, federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations,
except, in any case, where failure to comply could not reasonably be expected to
have a Material Adverse Effect.

 

(I) Capitalization. The authorized equity capitalization of the Company is as
set forth in the SEC Reports; as of the date of this Agreement, prior to the
issuance and sale of the Shares, as contemplated hereby, the issued and
outstanding shares of Common Stock is 23,208,535 and 6,258,985 shares of Common
Stock are issuable upon conversion of the Company’s 2018 convertible senior
notes, 11,725,027 shares of Common Stock are issuable upon conversion of the
Company’s 2020 convertible senior notes, and 1,500,000 shares of Common Stock
are issuable upon exercise of the Company’s outstanding warrants, 1,011,109
shares of Common Stock are issuable under restricted stock agreements between
the Company and certain executives and employees, and no other equity shares are
issuable upon conversion, exchange or exercise of outstanding securities,
options or other agreements.

 

(J) Private Placement. Assuming the accuracy of the Investor’s representations
and warranties set forth in Section 2 of this Agreement (i) no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to the Investor hereunder, and (ii) the issuance and sale of the Shares
hereunder does not contravene the rules and regulations of the Nasdaq Stock
Market.

 

4. Governance.

 

(A) On the Closing Date, the size of the Board shall be increased from six (6)
members to seven (7) members and the vacancy created by the increase in the size
of the Board shall be filled by the Nominee. The parties agree that the Nominee
is entitled to bring an interpreter for all board meetings that he is attending,
provided that the interpreter executes a confidentiality agreement required by
the Board and does not interfere with the conduct of the meeting and provided
that the interpreter’s presence at the meeting does not impair the attorney
client privilege with respect to communications made by the Company’s attorney
to the Board. As long as the Investor and its affiliates hold 10% or more of the
issued and outstanding shares of Common Stock of the Company, the Investor shall
have the right from time to time to designate a nominee (who shall be Mr.
Xiaoqiang Zhao) for election to the Board.

 



 5 

 

 

(B) As long as the Investor and its affiliates hold 10% or more of the issued
and outstanding shares of Common Stock of the Company, the Company shall cause
the Board to (x) name the Nominee as a nominee for election as a director of the
Company at each annual meeting of its shareholders (an “Annual Meeting”) in its
definitive proxy statements to be filed with the Securities and Exchange
Commission (the “SEC”) in connection therewith and (y) recommend that the
stockholders of the Company vote to elect the Nominee as a director of the
Company at each Annual Meeting; and the Company shall use its reasonable best
efforts (which shall include the solicitation of proxies) to obtain the election
of the Nominee at each Annual Meeting (it being understood that such efforts
shall be not less than the efforts used by the Company to obtain the election of
any non-employee director nominee nominated by it to serve as a director on the
Board at such Annual Meetings), provided that the Nominee in the judgment of the
other members of the Board continues to meet the general standards applicable to
all directors.

 

(C) The Board may nominate up to eight (8) individuals (including the Nominee)
for election at each Annual Meeting and such additional individuals necessary so
that a majority of the members of the Board qualify as independent as such term
is defined in the rules of the Principal Market. As long as the Investor and its
affiliates hold 10% or more of the issued and outstanding shares of Common Stock
of the Company, without the approval of the Investor, the Company shall not
increase the size of the Board in excess of eight (8) members, and such
additional individuals necessary so that a majority of the members of the Board
qualify as independent, and shall not decrease the size of the Board if such
decrease would require the resignation of the Nominee.

 

(D) The Company shall take or cause to be taken all lawful action necessary to
ensure at all times that the Company’s certificate of incorporation, bylaws and
any other governance documents are not at any time inconsistent with the
provisions of this Section 4.

 

(E) From the date of this Agreement and so long as the Investor is entitled to
nominate a director pursuant to this Agreement and the Nominee is actually
elected as a director of the Company (such period, the “Cooperation Period”)
unless the Nominee is not elected as a result of his resignation or death in
which case the Cooperation Period shall continue for the period that the
Investor and its affiliates hold 10% or more of the issued and outstanding
shares of Common Stock of the Company, the Investor shall cause all Voting
Securities (as defined below) that it and its affiliates are entitled to vote at
each Annual Meeting (whether held of record or beneficially) to be present for
quorum purposes and to be voted in favor of the election of each of the Board's
incumbent nominees and the additional nominee(s) referred to in paragraph 4(C)
hereof, if any is proposed by the Company, for election as a director.

 

(F) During the Cooperation Period, without the approval of the Board, the
Investor shall not and shall cause its affiliates, associates and
Representatives (as such terms are defined below) not to:



 

i. effect or seek, offer or propose (whether publicly or otherwise) to effect,
or announce any intention to effect or cause or participate in or in any way
assist, facilitate or encourage any other individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure (collectively, a "Person") to effect or seek, offer or propose
(whether publicly or otherwise) to effect or participate in, any "solicitation"
of "proxies" (as such terms are used in the proxy rules of the SEC) to vote any
Voting Securities of the Company or consent to any action from any holder of any
Voting Securities of the Company or conduct or suggest any binding or nonbinding
referendum or resolution or seek to advise, encourage or influence any Person
with respect to the voting of or the granting of any consent with respect to any
Voting Securities of the Company; provided, however, that the foregoing shall
not in any way limit the ability of the Investor, or any of its affiliates, to
vote or tender any Voting Securities pursuant to any solicitation by a third
party, subject to the provisions of Section 4(F) hereof or any solicitation in
respect of voting for election of directors pursuant to this Section 4;

 



 6 

 

 

ii. propose (except for the Nominee) or nominate, or cause or encourage any
Person to propose or nominate, any candidates to stand for election to the
Board, or seek the removal of any member (except for the Nominee) of the Board;

  

iii. form, join or otherwise participate in any "partnership, limited
partnership, syndicate or other group" (other than any group among some or all
of the affiliates of Investor) within the meaning of Section 13(d)(3) of the
Exchange Act (as such term is defined below) with respect to the Common Stock,
or deposit any shares of Common Stock in a voting trust or similar arrangement,
or subject any shares of Common Stock to any voting agreement or pooling
arrangement, or grant any proxy with respect to any shares of Common Stock
(other than to a designated representative of the Company pursuant to a proxy
statement of the Company) or otherwise act in concert with any Person with
respect to the Common Stock (other than affiliates of Investor);

  

iv. otherwise publicly act, alone or in concert with others, to control or seek
to control, to seek representation on, or to influence or seek to influence,
whether through litigation or otherwise, the management, the Board or the
policies of the Company; provided, however, that nothing herein shall prohibit
(i) the Investor from complying with legal or regulatory requirements,
including, without limitation, the filing of any report or schedule required to
be filed with the SEC, or (ii) the Nominee to exercise its rights or discharge
its obligations as a director of the Company; provided, further, that the
Investor, acting alone, may privately communicate its views to members of the
Company's management team or to members of the Board; or

 

v. otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with any of the foregoing.

 

vi. Notwithstanding anything in this Agreement to the contrary, nothing in this
Section 4(F) shall be deemed to in any way restrict or otherwise limit the
Nominee from (i) performing his fiduciary duties as a director of the Company,
once elected, or (ii) exercising his rights as a director of the Company, once
elected.

  

(G) D&O Insurance. The Company shall procure that the Nominee shall be entitled
to indemnification arrangements and director and officer insurance coverage
equivalent to such arrangements and insurance coverage applicable to all
non-employee directors of the Company or to which all non-employee directors of
the Company are entitled to receive.

 



 7 

 



 

(H) Definitions. For purposes of this Agreement:

 

i. the terms “affiliate” and “associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of
1934, as amended (the “Exchange Act”);

 

ii. the terms “beneficial owner” and “beneficially own” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act except that a Person shall also be deemed to be the beneficial owner of all
shares of Common Stock which such person has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
the exercise of any rights in connection with any securities or any agreement,
arrangement or understanding (whether or not in writing), regardless of when
such rights may be exercised and whether they are conditional, and all shares of
Common Stock which such Person or any of such Person’s affiliates or associates
has or shares the right to vote or dispose;

 

iii. the term “Representatives” shall mean, with respect to any Person, such
Person's officers, directors, members, general partners, employees, counsel and
financial advisors; and

 

iv.  the term "Voting Securities" shall mean the shares of the Company's Common
Stock and any other securities of the Company entitled to vote in the election
of directors, or securities convertible into, or exercisable or exchangeable
for, the Common Stock or such other securities, whether or not subject to the
passage of time or other contingencies.

 

5. Miscellaneous.

 

(A) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
and their respective successors or permitted assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

(B) Waiver. Either party hereto may by written notice to the other (i) extend
the time for the performance of any of the obligations or other actions of the
other party under this Agreement; (ii) waive compliance with any of the
conditions or covenants of the other party contained in this Agreement; and
(iii) waive or modify performance of any of the obligations of the other party
under this Agreement. Except as provided in the preceding sentence, no action
taken pursuant to this Agreement, including, without limitation, any
investigation by or on behalf of either party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained herein. The waiver by either party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by
either party to exercise any right or privilege hereunder shall be deemed a
waiver of such party's rights or privileges hereunder or shall be deemed a
waiver of such party's rights to exercise the same at any subsequent time or
times hereunder.

 

(C) Disclosure of Transaction. The Company shall issue a press release and file
a current report on Form 8-K with the SEC, describing the transactions
contemplated by this Agreement, and provide a copy of the proposed press release
and Form 8-K to the Investor in advance of issuance or filing, as the case may
be, on or before 9:00 a.m., New York City time, on the second business day
following entry into this agreement. The parties hereto acknowledge, confirm and
agree that each party (or its parent company) shall be entitled, without the
prior approval of the other party, to make any press release or other public
disclosure with respect to the transactions contemplated hereby as is required
by applicable law, regulations and stock exchange rules.

 



 8 

 

 

(D) Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed facsimile or
e-mail if sent during normal business hours of the recipient; if not, then on
the next business day, (c) five (5) days after deposit with an internationally
recognized courier with written verification of receipt. All communications
shall be sent to the Company and to the Investor at the addresses for the
Company and the Investor on the counterpart signature page(s) hereto (or at such
other addresses as shall be specified by notice given in accordance with this
Section.

 

(E) Amendments. Neither this Agreement nor any term or provision hereof may be
amended, modified, waived or supplemented orally, but only by a written
instrument executed by the parties hereto.

 

(F) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
the Company or the Investor without the prior written consent of the other
party.

 

(G) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflicts of
law.

 

(H) Entire Agreement. This Agreement and the Registration Rights Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and no party shall be liable or bound to any other
party in any manner by any warranties, representations, or covenants except as
specifically set forth herein or therein.

 

(I) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Agreement and any counterpart hereof may be executed
and delivered by facsimile copies or executed and delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

 

(J) Section Headings. The section headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

[Signature pages follow]

 

 9 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  COMPANY:             JAKKS Pacific, Inc.             By:               Name:  
            Address:   2951 28th Street        Santa Monica, CA 90405  

  

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  INVESTOR:             Hongkong Meisheng Culture Company Ltd.           By:    
          Name:               Address:                    

  

 11 

 

 

EXHIBIT

 

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

(Attached)

  

   



 

 

